FILED
                               NOT FOR PUBLICATION
                                                                            AUG 26 2019
                       UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                               FOR THE NINTH CIRCUIT


CELSO AMERIT ORTEGA-AMAYA,                        No.   14-72883
AKA Jose Amaya, AKA Celso Ortega,
AKA Celso Ameth Ortega, AKA Cenlo                 Agency No. A095-018-632
Ortega,

                 Petitioner,                      MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

                 Respondent.


                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Celso Amerit Ortega-Amaya (“Ortega-Amaya”), a native and citizen of El

Salvador, petitions for review of a Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

             *
                   This disposition is not appropriate for publication and is not
precedent except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for withholding of removal under the Immigration and Nationality Act

(“INA”) and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252 and we deny the petition.

      Whether a group constitutes a “particular social group” is a question of law

that we review de novo, Perdomo v. Holder, 611 F.3d 662, 665 (9th Cir. 2010), but

we defer to the BIA’s interpretation of governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. See Silva-Pereira v. Lynch, 827

F.3d 1176, 1184 (9th Cir. 2016).

      The BIA did not err in finding that Ortega-Amaya has not established

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (explaining cognizability standard) (citing Matter of M-E-G-

V-, 26 I & N Dec. 227, 237 (BIA 2014)). Ortega-Amaya has not established that

men targeted for recruitment by criminal gangs in El Salvador would be perceived

by society or criminal gangs as a particular social group. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 744-46 (9th Cir. 2018) (men in El Salvador resisting gang

violence is not a particular social group), abrogated in part by Henriquez-Rivas v.

Holder, 707 F.3d 1081, 1093 (9th Cir. 2013). Ortega-Amaya also has not

established that men returning to El Salvador after lengthy absences would be


                                          2
perceived by society or criminal gangs as a particular social group. See Reyes, 842

F.3d at 1138-40 (deportees from the United States to El Salvador is not a particular

social group). Thus, Ortega-Amaya’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief. The

record does not compel the conclusion that Ortega-Amaya is “more likely than

not” to be tortured by or with the consent or acquiescence of the government if he

returns to El Salvador. See 8 C.F.R. § 1208.16(c)(2); see also Aden v. Holder, 589

F.3d 1040, 1047 (9th Cir. 2009). Thus, Ortega-Amaya’s CAT claim also fails.

      PETITION FOR REVIEW DENIED.




                                          3